                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                  PITTSBURGH

FRANCIS BAUER HARRIS,                           )
                                                )
               Plaintiff,                       )          2:19-CV-00479-CRE
                                                )
        vs.                                     )
                                                )
PENNSYLVANIA DEPARTMENT OF                      )
CORRECTIONS, JOHN WETZEL,                       )
                                                )
COMMISSIONER; DORINA VARNER,                    )
GRIEVANCE COORDINATOR;                          )
SUPERINTENDENT ROBERT GILMORE,                  )
DR. JIN BYUNGHAK, TRACY                         )
SHAWLEY, CORRECTIONAL CARE                      )
SERVICES L.L.C.,                                )
                                                )
               Defendants,                      )

                                           ORDER

       AND NOW, this 30th day of March, 2020,

       Upon consideration of Medical Defendants’ motion to dismiss (ECF No. 21), IT IS

HEREBY ORDERED that said motion is GRANTED and the claims against the Medical

Defendants are dismissed with prejudice.


                                                     By the Court:

                                                     s/ Cynthia Reed Eddy
                                                     Chief United States Magistrate Judge
